OPINION — AG — ** GAMBLING — SLOT MACHINES — LEGISLATIVE INTENT — OFFENSE GUILTY OF ** QUESTION (1): IN A PERSON "WHO SETS UP, OPERATES OR CONDUCTS, OR WHO PERMITS TO BE SET UP, OPERATED AND CONDUCTED" A SLOT MACHINE GUILTY OF MISDEMEANOR AND SUBJECT TO THE PENALTY SET FORTH IN STATUTE, IF SAID SLOT MACHINE IS SET UP, OPERATED AND CONDUCTED BY SAID PERSON FOR THE PURPOSE OF HAVING OR ALLOWING SAME TO BE PLAYED BY OTHERS" ONLY FOR THE AMUSEMENT OR ENTERTAINMENT DERIVED THEREBY FROM THE INSTANT PLAYS, AND AS A RESULT OF WHICH PLAYS SAID PERSON DO NOT STAND "TO WIN OR LOSE, WHETHER BY SKILL OR CHANCE", OR BY BOTH, A THING OF VALUE, INCLUDING FREE PLAYS ON SAID SLOT MACHINE OR OTHER FREE AMUSEMENT OR ENTERTAINMENT? — SEE OPINION (CRIMINAL INTENT, LOTTERY) THIS IS A LENGTHY DISCUSSION OF GAMBLING LAWS (1949) CITE: 21 O.S. 964 [21-964], 21 O.S. 965 [21-965], 21 O.S. 970 [21-970], 21 O.S. 972 [21-972] (FRED HANSEN)